DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 20 has been entered.
The elected group I, now claims 1-2, 4-5, 7-9, 14-16 and 19-20, are under examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-9, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al. (US 6,800,706) for the same rationale as set forth in the previous Office Action and recited as the following.
Kanamaru discloses a catalyst composition comprising metallocene complex of Formula (I) for providing propylene polymers in cols. 2 and 8:

    PNG
    media_image1.png
    522
    400
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    249
    405
    media_image2.png
    Greyscale

When Y1 is selected from 1,2-phenylene, R1 is selected from hydrocarbon such as the simplest methyl, ethyl, propyl, butyl, etc., Kanamaru’s metallocene meets the limitations of the instant claims.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Kanamaru’s teaching to prepared various 1,2-phenylene bridged metallocene complexes as shown above to provide a metallocene catalyst composition for olefin polymerization since such is within the scope of Kanamaru’s teaching and in the absence of any showing criticality and unexpected results.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Applicants argue, “when the claimed metallocene complex which has a 1,2-phenylene bridge is used, the hexene-reactivity (0.7-1.4 mol%/vol%) is drastically increased while maintaining high molecular weight (73 kDa to 346 kDa)”, and the data listed in Table 2 are cited for support.  However, those comparative data are not representative of Kanamaru’s metallocenes, and it is the Office’s position that the showing of criticality and unexpected results should be compared with Kanamaru’s working example, 1,2-ethanediyl(2-indenyl)(1-(2-isopropylidenyl)hafnium dichloride used in Example 2.
In the absence of showing criticality and unexpected results, the rejections under 35 U.S.C. 103 over Kanamaru are still deemed proper and thus maintained.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763